Citation Nr: 1751339	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

As to the claims for service connection for vertigo, hypertension, a stomach disability, diabetes mellitus, and a psychiatric disorder other than PTSD to include depression, the Board has recharacterized these issues as original claims arising from the July 2009 rating decision because new and material evidence was received by the RO as to these issues in the first year after the claimant was notified of the denial of these claims.  See 38 C.F.R. § 3.156(b) (2016).

In March 2017 the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) and a transcript that hearing has been associated with the claims file.  

In April 2017 the Board received from the Veteran statements in support of his claim from him, his family, and a friend as well as addition medical evidence.  However, the Board finds that a remand for agency of original jurisdiction review of this evidence is not needed because this evidence was accompanied by a waiver.  See 38 C.F.R. § 19.31 (2016).
As to the claim of service connection for acquired psychiatric disorders, the Board finds that this claim includes the Veteran's claim for PTSD and therefore we are going to merge these issues.

The claims of service connection for a stomach disability, acquired psychiatric disorders, and diabetes mellitus are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran was not exposed to an herbicide agent while on active duty.

2.  The preponderance of the evidence shows that vertigo is not related to service.

3.  The preponderance of the evidence shows that hypertension is not related to service.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts he has vertigo and hypertension due to his military service to include his exposure to Agent Orange while serving a Fort Bragg where he was forced to go into a chamber with a gas mask that was filled with a chemical agent.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses and hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases where herbicide may have been sprayed.  See VBA Manual M21-1, IV.ii.1.H.5 (M21-1).  While the M21-1 is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicide were hand sprayed around the perimeter of identified bases in Thailand during certain periods of the Vietnam War era.  See 38 C.F.R. § 19.5 (2016); M21-1, IV.ii.1.H.5.  VA has not extended the same special consideration to all service members who had contact with a Thai base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Therefore, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.  In this regard, in VAOPGCPREC 7-93 (Aug. 12, 1993) VA's General Counsel found that flying missions over Vietnam air space is not sufficient to establish in-country service for the purpose of the presumption of herbicide exposure.

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the claims of service connection for vertigo and hypertension, the post-service record document the Veteran's complaints and/or treatment for dizziness and hypertension.  See Hickson.  Moreover, the Board finds that the Veteran, family, and friend are competent to report on the objective manifestations of these disorders because they come to them via their own senses.  See Davidson.

However service treatment records, including the August 1973 separation examinations, are negative for complaints, diagnoses, or treatment for vertigo and/or hypertension.  See 38 C.F.R. § 3.303(a).  In fact, the August 1973 separation examination was normal and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Similarly, the Board finds that the presumptions found at 38 C.F.R. § 3.309(e) are no help to the Veteran in establishing service connection for any of the claimed disabilities because the appellant testified that he had no service outside the United States; the record does not show he stepped foot in the Republic of Vietnam, the DMZ in Korea, or served on a specific Air Force Bases in Thailand; and none of the claimed diseases are specifically enumerated disease processes.  See 38 C.F.R. § 3.309(e).  Likewise, notwithstanding the Veteran's claims regarding being exposed to Agent Orange while stationed at Fort Bragg, the record is negative for any evidence of actual herbicide exposure at Fort Bragg or at any other location while on active duty.  See Combee.  Moreover, the post service record does not show the Veteran being diagnosed with hypertension in the first post-service year.  See 38 C.F.R. § 3.309(a).  Likewise, the Veteran does not claim and the record does not show that he had a continued problem with vertigo and/or hypertension in and since service.  See 38 C.F.R. § 3.303(b).  In fact, as reported above, the August 1973 separation examination was normal.  Furthermore, the record is negative for competent and credible medical evidence showing a relationship between the Veteran's post-service vertigo and hypertension and his military service.  See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); see also Combee.  In this regard, the Board finds that the Veteran, his family, his friend, and his representative are not competent to provide this missing nexus opinion because they do not have the required medical expertise to provide answers to this complex medical question.  See Davidson.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for vertigo and hypertension and the claims are denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  



ORDER

Service connection for vertigo is denied.

Service connection for hypertension is denied.


REMAND

As the claims of service connection for a stomach disability and an acquired psychiatric disorder to include PTSD, the Board finds that these issues need to be remanded to provide the Veteran with VA examinations to obtained needed medical opinions as to the origins or etiology of his disabilities given his wife's competent and credible April 2017 statement regarding the Veteran having observable problems with both disabilities since service.  See 38 U.S.C.A. § 5103A(b) (West 2014); Davidson. 

As to the claim of service connection for diabetes mellitus, the Veteran testified that a private doctor diagnosed him with this disorder within two years after his August 1973 separation from active duty.  However, these records are not found in the claims file.  Therefore, the Board finds that a remand to request them is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claim with credible lay statements as well as obtain and associate with the claims file any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records including from the doctor the Veteran testified diagnosed and treated him for diabetes mellitus within two years after his separation from active duty.

2.  Associate with the claims file any outstanding VA treatment records including from the San Diego VA Medical Center. 

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any in-service problems with acquired psychiatric disorders, a stomach disability, and diabetes mellitus and any continued problems since that time to include information about the doctor the Veteran saw for treatment of his diabetes mellitus in the first two years after service.  Provide them a reasonable time to submit this evidence.  

4.  Schedule the Veteran for an examination to determine the diagnoses and origins of all stomach disabilities.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, if needed, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all stomach disabilities?

(b)  As to each diagnosed stomach disability to include gastroesophageal reflux disease (GERD), is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

In providing the requested opinions regarding the origins of each stomach disability, the examiner should comment on the Veteran's, his wife's, and his friends competent lay reports to include the April 2017 statements. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the diagnoses and origins of all acquired psychiatric disorders to include PTSD.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, if needed, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all the Veteran's psychiatric disorders?

(b)  As to each diagnosed acquired psychiatric disorder to include depression, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  Did a psychosis manifest in the first post-service year?

In providing the requested opinions regarding the origins of each stomach disability, the examiner should comment on the Veteran's, his wife's, and his friends competent lay reports to include the April 2017 statements. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then redjudicate the appeal.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the March 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


